Citation Nr: 1022558	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-03 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on 
loss of use involving the upper extremities.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from October 1965 
to July 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Veteran subsequently moved, and the claims 
file is currently within the jurisdiction of the RO in Reno, 
Nevada.  

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge in September 2009.  A 
transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the Diagnostic Codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to this claim, SMC is payable for anatomical loss 
or loss of use of one hand, 38 U.S.C.A. § 1114(k) (West 
2009), or both hands, 38 U.S.C.A. § 1114(m) (West 2009).  
Loss of use of a hand will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc., could be accomplished equally well by an 
amputation stump with prosthesis.  38 U.S.C.A. § 1114; 
38 C.F.R. § 3.350(a)(2) (2009).

SMC is also warranted if a veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of both arms at levels, or with complications, 
preventing natural elbow action with prostheses in place.  
38 U.S.C.A. § 1114 (n) (West 2009).  

Here, the medical and lay evidence establish, at a minimum, 
substantial impairment of the upper extremities.  The record 
also contains a letter from a VA physician, dated in 
September 1997, which states that because of multiple 
surgical procedures involving the peripheral nerves, the 
Veteran is unable to use his right upper extremity due to 
pain.  However, more recent evidence, including the Veteran's 
hearing testimony, suggests that the Veteran may currently 
have more functional use of the upper extremities than was 
the case in 1997.  

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

The Board also notes that the Veteran has several nonservice-
connected disabilities that affect the upper extremities, and 
which may contribute to any potential loss of use.  These 
include degenerative joint disease, and a rotator cup injury.  
The Board does not possess the competence to differentiate 
the effects of service-connected and nonservice-connected 
disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996).

The Board notes that the Veteran was scheduled for a VA 
examination in March 2009 and did not report.  When a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2009).  However, in this case, subsequent correspondence 
from the Veteran reveals that he moved prior to the date when 
the notice was sent to him, and the record does not indicate 
that any subsequent attempt was made to notify him at his new 
address.  Accordingly, the Board concludes that there was 
good cause for the Veteran's failure to appear.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
degree of severity of his service-
connected disabilities affecting the upper 
extremities, to include peripheral 
neuropathy, a tender, painful scar of the 
right axilla, and right brachial 
plexopathy.  The claims folder must be 
made available to and reviewed by the 
examiner.  All indicated studies should be 
performed.  

In addition to evaluating the service 
connected disabilities, the examiner 
should provide an opinion with respect to 
the service-connected disabilities of the 
upper extremities, as to whether any 
effective function of the hands (grasping, 
manipulation, etc), or arms, remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election, below the elbow, with use of 
a suitable prosthetic appliance.  In 
rendering this opinion, the effects of 
nonservice-connected disabilities should 
not be considered.

The supporting rationale for all opinions 
expressed must also be provided.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


